Exhibit 10.2

 

BUSINESS AGREEMENT

 

This business agreement is dated as of April 30th, 2009 (“Effective Date”), and
is between MINNETRONIX, INC., a Minnesota corporation (“Minnetronix”), and QIG
GROUP, LLC, a Delaware limited liability company (“Client”).

 

WHEREAS, Minnetronix has experience and expertise in contract design and
manufacturing of electronic, software, and mechanical assemblies for medical
device companies having software and electronics-based products; and

 

WHEREAS, Client is engaged in the business of developing and/or manufacturing,
distributing and selling medical devices; and

 

WHEREAS, Client and Minnetronix desire to enter into a business relationship and
establish the terms and conditions upon which Minnetronix may perform Services
and/or manufacture Products as desired by Client from time to time during the
term of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties contained in this Agreement, Client and Minnetronix agree as follows:

 

ARTICLE 1
AGREEMENT SCOPE; DEFINITIONS

 

1.1.     Purpose. This Agreement defines the general terms and conditions
governing all transactions between Minnetronix and Client for Services and
Products performed and/or manufactured by Minnetronix for Client from time to
time during the term of this Agreement.

 

1.2.     Products and Services. Additional terms and conditions applicable to
the specific Services to be performed and/or the Products to be manufactured by
Minnetronix will be identified from time to time during the term of this
Agreement in one or more Statements of Work and/or the Manufacturing Addendum
and the Schedules thereto.

 

1.3.     Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Agreement” means this business agreement, together with the Statements of Work
and the Manufacturing Addendum, including all Schedules thereto.

 

“Client Materials” means all Developed Materials that Client reasonably
considers to be patentable by or otherwise a trade secret of Client.

 

“Component” means any part, material, subassembly, or other component used in
connection with the manufacture of Products.

 

“Deliverable” means a physical device or devices, including prototypes and
pre-production units, provided to the Client by Minnetronix as a result of a
Statement of Work and for which specifications exist which have been mutually
approved by Client and Minnetronix.

 

 
 

--------------------------------------------------------------------------------

 

 

“Developed Materials” means all Materials developed by Minnetronix for Client,
including, but not limited to, all ideas, inventions, developments and
improvements conceived or reduced to practice, and all other work products,
including, but not limited to, Deliverables, documents, models and other
tangible items, as a result of this Agreement for which full consideration has
been made by Client, but excludes all (i) Preexisting Materials, (ii) Materials
created by or for Minnetronix in separate efforts at its own expense, even to
the extent that such Materials are used by Minnetronix in the performance of
this Agreement, (iii) Materials generally known or available to those skilled in
the art, and (iv) Materials owned by third parties and licensed to Minnetronix.

 

“Development Program” means the development and/or design transfer program
described generally in a Statement of Work.

 

“ECO” means any Engineering Change Order that may be approved from time to time
by Minnetronix and Client regarding a change to one or more Specifications
applicable to a Product assembly or sub-assembly.

 

“FDA” means the United States Food and Drug Administration.

 

“Manufacturing Addendum” means the manufacturing addendum that sets forth
additional terms and conditions applicable to the manufacture of Products, is
signed by both parties and references this Agreement.

 

“Materials” means algorithms, copyrights and copyright registrations and
applications, designs, discoveries, drawings, formulas, inventions, know-how,
patents and patent applications, processes and trade secrets, and all
amendments, modifications and improvements to any of the foregoing.

 

“person” means an individual, corporation, partnership, association, limited
liability company, trust, unincorporated organization, or government or any
department or agency thereof.

 

“Preexisting Materials” means Materials created by or for Minnetronix prior to
its beginning work for Client pursuant to this Agreement.

 

“Products” means those products of Client, if any, described in one or more
Schedules.

 

“Product Liability Damages” means any liability, claim or expense, including but
not limited to reasonable attorneys’ fees and medical expenses, arising in whole
or in part out of claims of third parties for personal injury or loss of or
damage to property relating to or arising out of the provision, sale, use or
other exploitation of the Developed Materials or any Product, whether based on
strict liability in tort, negligent manufacture of product, or any other
allegation of liability arising directly from the design, testing, manufacture,
packaging, labeling (including instructions for use), or sale of any product
incorporating all or any portion of the Developed Materials, including any
Product.

 

“PSC” means a project scope change mutually agreed upon by Client and
Minnetronix.

 

“Purchase Order” means a properly authorized, written, emailed, or facsimile
document specifying, and/or attaching, items including a description of the
Products, Components, or Services requested by Client, applicable part numbers,
quantity, revision number, delivery schedule, destination, shipping method,
Specifications, special acceptance criteria (if any), unit price, and total
authorized cost of the Products, Components, or Services ordered.

 

 
2

--------------------------------------------------------------------------------

 

 

“QSR” means the FDA’s Quality System Regulation.

 

“Schedule” means any schedule that sets forth additional terms and conditions
applicable to one or more Products, is signed by both parties and references
this Agreement.

 

“Services” means any design, engineering, sustaining, manufacturing, test,
and/or support services performed by Minnetronix for Client.

 

“Specifications” means the complete specifications required to inspect,
manufacture, test, and ship a Product in a manner acceptable to Client,
including part numbers, revisions, bills of material and any other
specifications applicable to such Product.

 

“Statement of Work” means any development and/or design transfer plan that is
signed by both parties and references this Agreement, as such development and/or
design transfer plan may be revised from time to time by a PSC or other written
agreement of the parties.

 

ARTICLE 2
DEVELOPMENT OBLIGATIONS

 

2.1.     Scope of Work.

 

(a)     If, at any time during the term of this Agreement, Client desires to
retain Minnetronix to perform Services in support of a Development Program, the
additional terms and conditions set forth in a Statement of Work with respect to
the applicable Development Program, when signed by duly authorized
representatives of both Client and Minnetronix, shall apply. Minnetronix shall
use its commercially reasonable efforts to perform its Services in accordance
with the scope of the Statement of Work and the assumptions set forth therein.
In the event of a conflict between any term of this Agreement and a Statement of
Work or Manufacturing Addendum and the Schedules thereto, the term of this
Agreement will prevail.

 

(b)     Client shall use its commercially reasonable efforts to provide promptly
the assistance, cooperation, feedback, directions and updates of any
documentation and information identified in any Statement of Work, or as
otherwise reasonably requested by Minnetronix from time to time. Client shall
appoint a primary contact representative who will facilitate and coordinate any
action required of Client.

 

2.2.     Compensation. In consideration for the Services to be performed by
Minnetronix, Client shall pay Minnetronix the fees and expenses described in the
Statement of Work.

 

2.3.     Budgeting and Schedules. Client acknowledges that the Services to be
performed by Minnetronix shall be billed to Client in accordance with the
Statement of Work. Minnetronix shall provide Client with periodic updates
regarding the fees incurred to date and its estimates to complete the then
remaining scope of work to be performed by Minnetronix under the Statement of
Work.

 

 
3

--------------------------------------------------------------------------------

 

 

2.4.     Representations and Warranties. Minnetronix represents and warrants to
Client that: (a) Minnetronix owns or has licensed or otherwise procured all of
the rights, title and interest in and to the patents, copyrights, know-how and
all other intellectual property of Minnetronix or any third party that appear on
or are otherwise used in connection with the Developed Materials, the Services
and the Products; (b) the development, supply, use and sale of the Developed
Materials and Products in accordance with the terms of this Agreement, and the
performance of the Services, does not and will not present any issue of
infringement of any third party’s rights under any patent, copyright or
misappropriation of any trade secret of any third party; (c) Minnetronix is
presently unaware of any infringement by any third party of any of its
intellectual property; (d) the development and the supply of the Developed
Materials and the Products and Minnetronix’s performance under this Agreement
will comply at all times with all applicable national, state and local laws,
rules and regulations; and (e) Minnetronix’ performance under this Agreement
will be conducted in a workmanlike manner consistent with industry standards
reasonably applicable to the performance of the Services. EXCEPT AS SET FORTH IN
THIS SECTION 2.4, ANY AND ALL UNITS OR OTHER MATERIALS MANUFACTURED AND/OR
DELIVERED BY MINNETRONIX PURSUANT TO A STATEMENT OF WORK ARE PROVIDED TO CLIENT
“AS IS”.

 

2.5.     Acceptance. Within 30 days of its receipt of a Deliverable pursuant to
a Statement of Work, Client will inspect and issue notice to Minnetronix to
indicate: (a) that the Deliverable conforms, in all material respects, to the
applicable, mutually approved Specifications and therefore is accepted
(“Acceptance Notice”); or (b) that the Deliverable does not conform in all
material respects, to the applicable, mutually approved Specifications and,
therefore, is rejected (“Rejection Notice”). With respect to a Deliverable, if
Minnetronix does not receive a Rejection Notice within 14 days of Client’s
receipt of the Deliverable, the Deliverable will be deemed accepted, except as
to latent defects which are not reasonably discoverable and render the
Deliverable not conforming to the applicable Specifications, which Deliverable
Client may reject upon its discovery of such latent defects. Client must notify
Minnetronix of latent defects within 60 days of receiving a Deliverable. Upon
receiving a Rejection Notice, Minnetronix will use commercially reasonable
efforts to modify the Deliverable or produce a new Deliverable so that the
modified Deliverable or new Deliverable conforms to the applicable, mutually
approved Specifications and will deliver the modified or new Deliverable to
Client within a reasonable period of time after it receives the Rejection
Notice, with all charges associated with any such modified Deliverable or new
Deliverable to be agreed upon by the parties in writing in advance. The parties
will repeat this procedure until each Deliverable, based on the good faith
determination of both parties, conforms, in all material respects, to the
applicable Specifications. However, if any Deliverable fails to conform, in all
material respects, to the applicable Specifications on being tested by Client on
the third or later occasion that such Deliverable has been submitted for
testing, Client shall have the right to terminate the applicable Statement of
Work on written notice to Minnetronix, without any further liability to
Minnetronix per the terms of Clause 8.3a.

 

ARTICLE 3
MANUFACTURING OBLIGATIONS

 

3.1.     Manufacturing. If, at any time during the term of this Agreement,
Client desires to retain Minnetronix to manufacture any Products, the additional
terms and conditions set forth in the Manufacturing Addendum, when signed by
duly authorized representatives of both Client and Minnetronix, shall apply.
Additional terms specific to any particular Product to be manufactured by
Minnetronix and purchased by Client, including a description of such Product and
the pricing terms that shall apply to such Product, shall be negotiated by the
parties in good faith and set forth in one or more Schedules.

 

 
4

--------------------------------------------------------------------------------

 

 

ARTICLE 4
PAYMENT AND OTHER CONSIDERATION

 

4.1.     Invoices. With respect to any Services provided hereunder, Minnetronix
shall issue invoices to Client on a monthly basis. With respect to any Products
delivered hereunder, Minnetronix shall issue invoices to Client as Products are
shipped from Minnetronix’ facility, and Client shall pay the applicable price
for the shipped units and associated shipping costs, less any credit for any
applicable prepayment, downpayment, deposit or allowance for Client-supplied
Components as established in the Manufacturing Addendum and/or Schedules and
reflected in the invoices delivered to Client hereunder. Notwithstanding the
foregoing, Client may dispute in good faith all or any part of an invoice that
is submitted by Minnetronix to Client. Client must notify Minnetronix of any
such dispute and include its reasons for disputing the amount in question.
Client will not be obligated to pay any amount in dispute until the parties have
reached an agreement.

 

4.2.     Payment Terms. Client shall deliver payment in full to Minnetronix
within 30 days after the invoice date. A late fee will be assessed to any
overdue invoices. Such late fee shall be the lesser of (a) 1.5%/month, or
portion thereof, and (b) the maximum amount permitted by law. In the event that
full payment is not made within 60 days after the invoice date, Minnetronix may
cease all efforts on the Services and the Products and refer the account to a
collection agency.

 

4.3.     Out-of-pocket Expenses. Client shall pay Minnetronix for all reasonable
out-of-pocket expenses that Minnetronix incurs in relation to the Services
provided hereunder so long as Client has pre-approved such expenses in writing.
Reasonable out-of-pocket expenses include out-of-town air and ground travel,
food, and lodging, where applicable,. Mileage reimbursement for personal vehicle
use shall be at the current IRS rate per mile where Minnetronix travels
out-of-town by personal or company vehicle in relation to the Services provided
hereunder.

 

4.4.     Expedite Costs. Minnetronix shall be responsible for its own and its
suppliers’ expedite costs, if any, incurred in order to meet the standard
delivery schedule unless such expedite costs are requested by Client in writing.
Any reasonable expedite costs incurred by Minnetronix requested by Client in
writing shall be recharged to and paid by Client.

 

4.5.     Overtime Costs. Minnetronix shall be responsible for its own overtime
costs incurred in order to meet the standard delivery schedule unless such
overtime costs become necessary due to or are requested by Client. Any
reasonable overtime costs incurred by Minnetronix requested by Client in writing
shall be recharged to and paid by Client.

 

4.6.     Other Costs. Other costs may be incurred in connection with additional
Services provided by Minnetronix at Client’s request. Such costs may include,
but are not limited to, Services requested by Client as contemplated by Sections
5.6, 5.7, and 6.4 of this Agreement and Sections 3.5, 4.1(b), 4.2, 5.2 and 5.3
of the Manufacturing Addendum. These costs shall be recharged to and paid by
Client only if Client has pre-approved them in writing and they will be based on
materials costs, third-party costs, or the then-current rates of Minnetronix
personnel.

 

 
5

--------------------------------------------------------------------------------

 

 

ARTICLE 5
REGULATORY MATTERS

 

5.1.     Quality Systems Requirements. Minnetronix will establish and maintain
formal quality systems and processes that are compliant with the QSR (21 CFR
820) and ISO 13485. Such systems and processes will be provided and maintained
by Minnetronix. Special quality system requirements for a Product, if any, shall
be reflected in the Specifications for the Product at the time of placement of a
Purchase Order, or as subsequently changed by the parties in writing via
Minnetronix’ ECO process. Minnetronix will inform Client and obtain prior
approval for any changes to be made that can affect the quality of the Products.

 

5.2.     Client Audit Rights. Minnetronix agrees that Client or any of its duly
authorized representatives shall have access to and the right to reasonably
perform routine audits on any pertinent design, manufacturing, or quality
systems or processes and associated documentation upon at least five (5)
business days’ prior written notice. Such audits shall occur once every 12-month
period unless additional audits are required for cause (complaint investigation,
adverse event investigations, etc.). Each of Client and Minnetronix shall bear
all of its own costs in connection with routine audits. Client and Minnetronix
will work in good faith based on the outcome of “for cause” audits to determine
responsibility for costs associated with “for cause audits”.

 

5.3.     Quality System Records. Minnetronix shall keep records, including
Device Master Records, on any Products in accordance with the QSR (21 CFR 820)
and ISO 13485 standards for the period specified in the Schedules.

 

5.4.     Traceability. Minnetronix will provide lot or serial traceability to
selected Components for Products as agreed to by Client and Minnetronix in
accordance with Section 5.1.

 

5.5.     Corrective and Preventive Action. A corrective and preventive action
system will be managed and maintained by Minnetronix as necessary to meet the
requirements of the QSR (21 CFR 820) and ISO 13485 or otherwise as a seller of
products to Client in accordance with Section 5.1.

 

5.6.     Complaints/Vigilance. Client is responsible for establishing and
maintaining appropriate complaint handling systems and compliance with all
applicable regulatory reporting requirements (including, but not limited to,
medical device reports and vigilance reports) in any country where the Finished
Medical Device is sold and (a) is responsible for making all necessary reports
to applicable regulatory agencies or authorities and (b) will provide copies of
any necessary reports to Minnetronix as promptly as practicable. Client shall
notify Minnetronix of any customer complaints related to the work performed by
Minnetronix, and any Medical Device Reports or vigilance reports that are
submitted to the FDA or other international regulatory agencies regarding a
particular Product within 10 business days of their notification or submission.
Client and Minnetronix will cooperate in good faith to respond to all Client
inquiries and complaints relating to the Products and the recordkeeping and
reporting relating thereto. Client must promptly notify Minnetronix of any
Product-related complaint that it or any of its agents or designated
representatives receive or any complaint, incident, or near incident, regarding
the Product of which any of them become aware. Minnetronix will provide all
reasonable assistance requested by Client in investigating Client complaints,
incidents or near incidents regarding the Product that are related to or arise
from the manufacturing or packaging of the Product.

 

 
6

--------------------------------------------------------------------------------

 

 

5.7.     Recalls. If the FDA or any other regulatory authority under Applicable
Law seizes any Product, requests a recall of the Product, or otherwise notifies
Client or Minnetronix of any violation or potential violation of any Applicable
Law, the first notified party must promptly notify the other party and provide
it with a copy of any applicable recall letter or equivalent written
notification. Client and Minnetronix will reasonably cooperate with each other
in the event of any recall of any Product. Client and Minnetronix will each
provide information reasonably requested by the other to investigate the cause
and extent of the problem. To the extent the recall is in a country where the
Product is sold under Client approval or marketing clearance, Client will have
the final authority to determine the course of action. In the event that
Minnetronix independently believes that a recall for any of the Products may be
necessary or appropriate, Minnetronix will notify Client. The parties will fully
discuss, in good faith, and cooperate with each other concerning the necessity
and nature of such action; however, the coordination thereof will be handled by
Client, whether or not such action was initially requested by Minnetronix.
Recalls will be the responsibility of Client, and Client will bear all expenses
connected therewith. For the purposes of this Agreement, the expenses of the
recall will include, but not be limited to, all expenses for notification of
Client and the destruction or return of the recalled Product, as well as all
reasonable out-of-pocket costs and expenses incurred by Client and Minnetronix.
In the event any recall is attributable to a breach of any of the warranties
provided in Section 2.4, Minnetronix will credit Client account for the Products
recovered and returned to Client or Minnetronix (or destroyed at Client
request).

 

5.8.     Regulatory Responsibility. Client shall be responsible for all FDA and
other applicable international (e.g., MDD, CMDCAS, etc.) regulatory reporting
and registration, regulatory submissions, product performance monitoring, and
field service. Minnetronix shall be responsible for maintaining FDA registration
for each Minnetronix facility that manufactures any Products.

 

5.9.     Agencies. If Client seeks regulatory or safety agency approval for its
products into which any Developed Materials will be incorporated, Minnetronix
agrees to cooperate and fully support Client as requested. Minnetronix will
cooperate with agency inspections (e.g., UL, CSA, etc.) relating specifically to
any Products.

 

5.10.     Inquiries. If any governmental agency contacts Client or Minnetronix
to inquire about or investigate any Product manufactured by Minnetronix, Client
or Minnetronix, as applicable, shall use its best efforts to give notice thereof
to the other party within 24 hours of receipt of such contact.

 

ARTICLE 6
INTELLECTUAL PROPERTY RIGHTS

 

6.1.     Confidential Information.

 

(a)     For purposes of this Agreement, “Confidential Information” includes all
information furnished to the receiving party relating to the business conducted
or to be conducted by the disclosing party, including, but not limited to,
information on markets, customers, products, pricing, software, source code,
inventions, procedures, designs, financial status, plans, organization and
general business strategy. Confidential Information includes information
furnished in written, electronic or oral form, as well as any information that
is obtained by visiting the facilities or the offices of a party, and any
information that may be derived from the review of product samples, software or
other assets. Confidential Information includes all information disclosed prior
to, on or after the date of this Agreement. The term “Confidential Information”
shall also include any third party information with limitations regarding its
release, including, but not limited to, license or distribution agreements, to
the extent that such third party information is disclosed to either party.

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Each party hereby agrees that (i) all Confidential Information shall
remain the property of the disclosing party; (ii) each party shall keep
Confidential Information received from the other party in confidence and trust
and shall not use it for any purpose other than in the course of such party’s
performance of its obligations or exercise of its rights under this Agreement;
(iii) Confidential Information may only be disclosed to the receiving party’s
directors, officers, employees, consultants, agents and advisors who need to
know such information in furtherance of the receiving party’s performance of its
obligations under this Agreement (collectively, “Representatives”), it being
understood that each such Representative shall be informed by the receiving
party of the confidential nature of such information and directed by the
receiving party to treat such information confidentially, and the receiving
party shall be responsible for any breach of this obligation of confidentiality
by any such Representative; and (iv) neither party nor its Representatives will,
without the other party’s prior written consent, disclose to any person (other
than its Representatives) any information about the terms and conditions set
forth in this Agreement.

 

(c)     Nothing in this Agreement shall prohibit or limit either party’s use of
information that (i) is or becomes publicly known through no act or omission of
the receiving party; (ii) is information that the receiving party can
demonstrate was lawfully in the receiving party’s possession before disclosure
by the disclosing party and was not acquired, directly or indirectly, from the
disclosing party; (iii) is obtained from a third party without obligation to the
disclosing party and with a legal right to transmit the information; or (iv) is
independently developed by the receiving party without use of the other party’s
Confidential Information.

 

(d)     In the event that the receiving party or any of its Representatives
becomes legally compelled to disclose all or any portion of the disclosing
party’s Confidential Information, the receiving party will provide the
disclosing party with prompt notice thereof, so that the disclosing party may
seek a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, the receiving party or its
Representative will furnish only that portion of the disclosing party’s
Confidential Information that is legally required to be disclosed and the
receiving party will exercise reasonable efforts to obtain reliable assurances
that confidential treatment will be afforded to such information.

 

(e)     Upon termination of this Agreement, either party may request that the
other party return or destroy the Confidential Information that the other party
has in its possession or control; provided, however, that neither party will be
obligated to deliver or destroy any Confidential Information that is in
electronic format; rather, the parties will be permitted to retain such
Confidential Information subject to the ongoing obligations of confidentiality
set forth in this Agreement.

 

(f)     Notwithstanding any Non-Disclosure Agreements that may exist between the
parties, any Confidential Information disclosed or made available in connection
with this Agreement or any Statement of Work will be subject to the terms of
this Section 6.1.

 

 
8

--------------------------------------------------------------------------------

 

 

6.2.     Technical Data and Intellectual Property Ownership. All Developed
Materials generated by Minnetronix or Client, alone or with others, relating to
the Services are the exclusive property of Client. All Developed Materials will
be considered “works made for hire” (as that term is defined in The Copyright
Act of 1976, as amended). Minnetronix hereby assigns to Client all right, title
and interest in and to all Developed Materials, all applications for United
States and foreign patents or copyrights, disclosing the same and all United
States and foreign patents or copyrights granted upon the same. Client hereby
grants to Minnetronix a non-exclusive, perpetual, fully-paid up, royalty-free,
worldwide, irrevocable right and license, with the right to grant sublicenses,
to make, have made, use, reproduce, modify, make derivative works, make
improvements, publicly display, distribute, sell and offer to sell, lease,
import, practice and otherwise transfer or dispose of all Developed Materials
that are not Client Materials exclusively outside the field of use of
implantable neurostimulator products and systems.

 

6.3.     License of Preexisting Materials. Each party shall retain any and all
right, title and interest to any intellectual property rights that such party
possessed prior to entering into this Agreement. Insofar as Client has made full
consideration for work performed under this Agreement to Minnetronix,
Minnetronix hereby grants to Client a nonexclusive, perpetual, irrevocable,
worldwide, royalty-free license to all Preexisting Materials that may be
included in the deliverables, if any, provided by Minnetronix to Client under a
Statement of Work or included in the Developed Materials or Products, in order
for Client to make, have made, use, import, sell and have sold the Products or
any other products of Client.

 

6.4.     Further Assurances. Each party shall cooperate with the other party,
both during and after the term of this Agreement, in the procurement and
maintenance of the Developed Materials, and agree to execute, when requested,
any other documents reasonably deemed necessary or appropriate by the other
party to carry out the provisions of this Article 6, including the filing and
prosecution of any patent applications. Without limiting the generality of the
foregoing, Minnetronix agrees to (a) promptly and fully disclose in writing to
Client all Work Product; (b) execute assignment documents for all Work Product,
as well as the intellectual property rights thereto, to Client at the Client’s
request; (c) assist Client, at Client’s expense, in obtaining and maintaining
patent, copyright and other intellectual property protection in all Work
Product; (d) execute all documents necessary to obtain and maintain such patent,
copyright and other intellectual property protection in the name of Client; and
(e) maintain all information relative to all Work Product, as Confidential
Information of Client subject to the obligations of confidentiality set forth in
this Article 6.

 

6.5.     Inability of Minnetronix to Deliver. In the event that Minnetronix can
no longer perform its obligations under the Development Program or provide
Products to Client due to Minnetronix’ bankruptcy, insolvency, or Minnetronix
otherwise ceasing to conduct its operations in the normal course of business
(including an inability to meet its obligations as they mature), then
Minnetronix hereby grants to Client a non-exclusive, perpetual, irrevocable,
worldwide, royalty-free license to any Materials owned by Minnetronix that are
necessary to complete the Development Program in accordance with the Statement
of Work or required to manufacture the Products. Minnetronix shall provide to
Client all information, designs, and documentation required to produce the
Products, including design, assembly, test, and manufacturing documentation,
test equipment, electronic files, software source code and executables,
programming equipment, and any other Components required to manufacture the
Products. These Components shall be provided by Minnetronix to Client in a
timely manner and at a reasonable cost.

 

 
9

--------------------------------------------------------------------------------

 

 

ARTICLE 7
INDEMNIFICATION

 

7.1.     Indemnification by Minnetronix. Subject to Section 7.4, Minnetronix
shall indemnify, defend, and hold harmless Client and its officers, directors,
employees, agents, successors and assigns from and against any and all losses,
liabilities, damages, and expenses, including reasonable attorneys’ fees and
expenses (“Losses”), that they may suffer as a result of any claims, demands,
actions or other proceedings made or instituted by any third party against any
of them and arising out of or relating to (a) the material breach by Minnetronix
of any representation, warranty, covenant or other agreement of Minnetronix set
forth in this Agreement or any Statement of Work, including, but not limited to,
any claim that the Services, the Developed Materials or the Products infringes
any patent, copyright, trademark, trade secret or other proprietary right of any
third party or (b) the negligence or willful misconduct of Minnetronix in the
performance of its obligations under this Agreement or any Statement of Work (in
each case, except to the extent Minnetronix has a claim against Client pursuant
to Section 7.2).

 

7.2.     Indemnification by Client. Subject to Section 7.4, Client shall
indemnify, defend, and hold harmless Minnetronix and its officers, directors,
employees, agents, successors and assigns from and against any and all Losses
that they may suffer as a result of any claims, demands, actions or other
proceedings made or instituted by any third party against any of them and
arising out of or relating to (a) the material breach by Client of any covenant
or other agreement of Client set forth in this Agreement or any Statement of
Work, (b) any Product Liability Damages, in each case, except to the extent
Client has a claim against Minnetronix pursuant to Section 7.1 or to the extent
arising out of or in connection with any negligence or willful misconduct of
Minnetronix.

 

7.3.     Procedure. If a claim by a third party is made against Client or
Minnetronix, as the case may be (the “Indemnified Party”), and the Indemnified
Party intends to assert its right to indemnification under this Article 10, the
Indemnified Party shall promptly notify the other party (the “Indemnifying
Party”) in writing after learning of such claim, and the Indemnifying Party
shall be entitled to exclusively control the defense and/or settlement of any
such claim. The Indemnified Party shall not settle or compromise any such
third-party claim without the Indemnifying Party’s prior written approval.
Notwithstanding the foregoing, if the Indemnified Party provides written notice
of a third-party claim in accordance with this Section 7.3 and is not notified
within ten (10) days thereafter that the Indemnifying Party intends to defend
such claim, the Indemnified Party shall be entitled to defend, settle and/or
compromise such claim without prejudice to its rights to indemnification
hereunder. The Indemnified Party shall cooperate fully with the Indemnifying
Party, at the Indemnifying Party’s expense, in the investigation, defense and/or
settlement of any third-party claim.

 

7.4.     Limited Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
LOST REVENUES, LOST PROFITS OR OTHER INCIDENTAL, INDIRECT, SPECIAL,
CONSEQUENTIAL, OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR
PERFORMANCE HEREUNDER, WHETHER OR NOT A PARTY HAS BEEN ADVISED BY THE OTHER
PARTY OF THE PROBABILITY OF SUCH DAMAGE OR LOSS, AND WHETHER SUCH DAMAGE OR LOSS
ARISES IN CONTRACT, TORT, INCLUDING NEGLIGENCE, STRICT LIABILITY OR OTHERWISE.
EXCEPT FOR A BREACH OF ARTICLE 6, IN NO EVENT SHALL EITHER PARTY’S LIABILITY
OWING TO THE OTHER PARTY OR ANY THIRD PARTIES UNDER THIS AGREEMENT EXCEED THE
TOTAL CUMULATIVE AMOUNT ACTUALLY PAID AND OWED TO MINNETRONIX BY CLIENT UNDER
THIS AGREEMENT.

 

 
10

--------------------------------------------------------------------------------

 

 

7.5.     Disclaimer of Warranties. EXCEPT AS SET FORTH IN SECTION 2.4 AND FOR
ANY EXPRESS WARRANTIES THAT MAY BE MADE BY MINNETRONIX IN THE MANUFACTURING
ADDENDUM AND/OR SCHEDULES WITH RESPECT TO ANY PRODUCTS, MINNETRONIX MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY
SERVICES PERFORMED, OR PRODUCTS OR OTHER ITEMS DELIVERED, BY MINNETRONIX UNDER
THIS AGREEMENT.

 

ARTICLE 8
TERM AND TERMINATION

 

8.1.     Term. This Agreement shall commence on the Effective Date and shall be
perpetual, unless earlier terminated in accordance with Section 8.2.

 

8.2.     Termination. The parties may terminate this Agreement in accordance
with the following provisions:

 

(a)     The parties may terminate this Agreement at any time by mutual consent
in writing.

 

(b)     Either party may terminate this Agreement upon written notice to the
other party if the other party is in material breach of this Agreement and has
failed to cure such breach within ninety (90) days after receipt of written
notice thereof from the first party.

 

(c)     Either party may terminate this Agreement at any time immediately upon
written notice to the other party if the other party files a petition in
bankruptcy, or is adjudicated bankrupt, or takes advantage of the insolvency
laws of any state or country, or makes an assignment for the benefit of
creditors, or if a receiver, trustee or other court officer is appointed for the
other party’s property.

 

(d)     In addition to Section 2.5 and 9.6, Client may, upon thirty (30) days
prior written notice to Minnetronix, terminate a Statement of Work in its sole
discretion for any reason.

 

(e)     Client may, upon twelve (12) months prior written notice to Minnetronix,
terminate this Agreement for Client’s convenience on a Product by Product basis,
provided that such termination shall not affect any outstanding Purchase Orders;
and provided further that, in no event may Client deliver such written notice
before the second anniversary of the effective date of the respective Schedule
being terminated pursuant to this Section 8.2(e).

 

(f)     Minnetronix may discontinue supply of any Product under this Agreement
by giving Client at least twelve (12) months prior written notice, provided that
Client shall have the option to make a “last time buy” to purchase a mutually
agreed upon number of units of such Product at the then-current Product revision
level for delivery within such twelve (12) month period.

 

 
11

--------------------------------------------------------------------------------

 

 

8.3.     Effect of Termination.

 

(a)     Termination of this Agreement shall not release either party from the
obligation to make payment of all amounts then due and payable through the
effective date of termination. Upon termination of a Statement of Work,
Minnetronix will terminate all Services in progress related to the respective
Development Program, including subcontracted services related to such
Development Program, in an orderly manner as soon as practicable and in
accordance with a schedule agreed to by Client, unless Client specifies in the
notice of termination that Services related to the Development Program that are
in progress should be completed, and the parties shall comply with such other
terms and conditions that may be included in such Statement of Work in
contemplation of a possible termination of such Statement of Work.
Notwithstanding the immediately preceding sentence, if Client terminates a
Statement of Work under Section 2.5, Section 8.2(b) or Section 9.6, Minnetronix
will terminate all Services immediately and Client will pay all amounts owed
through the last milestone completed. Upon termination of a Schedule, Client
shall pay Minnetronix for any previously delivered Products and any Products
subject to Purchase Orders which have been completed or are in process at the
time of termination and subsequently delivered by Minnetronix in accordance with
the terms of this Agreement.

 

(b)     The provisions of ARTICLE 6 (Intellectual Property Rights), ARTICLE 7
(Indemnification), ARTICLE 8 (Term and Termination) and ARTICLE 9
(Miscellaneous) shall survive the expiration and/or termination of this
Agreement. A party’s right to terminate this Agreement shall be without
prejudice to any other remedies available to such party at law or in equity. In
the event of notification of termination of this Agreement, the parties’
obligations under this Agreement shall continue without interruption through the
effective date of such termination.

 

ARTICLE 9
MISCELLANEOUS

 

9.1.     Insurance.

 

(a)     Minnetronix agrees to obtain and maintain the following minimum
insurance coverages and limits:

 

(i) Worker’s Compensation:

Statutory limits in each state in which Minnetronix is required to provide
Worker’s Compensation coverage

   

(ii) Employer’s Liability:

$100,000

   

(iii) Comprehensive General Liability:

$2,000,000 per occurrence excluding completed products and completed operations

 

Minnetronix is responsible for any theft, loss, or damage to Client-owned
property for which Minnetronix is legally liable.

 

 
12

--------------------------------------------------------------------------------

 

 

(b)     Client agrees to obtain and maintain the following minimum insurance
coverages and limits (but subject to any deductible or self-insured retention
(SIR) which shall not exceed $10,000,000):

 

(i) Worker’s Compensation:

Statutory limits in each state in which Client is required to provide Worker’s
Compensation coverage

   

(ii) Employer’s Liability:

$100,000

   

(iii) Comprehensive General Liability:

$2,000,000 per occurrence including completed products and completed operations

   

(iv) Product Liability Insurance:

From and after such time, if any, that Minnetronix begins manufacturing Products
for Client, appropriate and adequate liability insurance for Products naming
Minnetronix as Additional Insured on a primary basis

 

Client assumes responsibility, except as specified above, for any ordinary wear
and tear to Client-owned property regardless of location, upon its delivery to
Minnetronix or its manufacture or acquisition by Minnetronix on Client’s behalf.
This includes, but is not limited to, equipment, materials, parts, assemblies,
work in process, finished goods, returned goods, data, documentation, tooling,
and any other property of Client.

 

9.2.     Subcontract Management. Minnetronix is responsible for the management
of its subcontractors, suppliers, and/or vendors.

 

9.3.     Personnel Assignment. Minnetronix reserves the right to assign, or
reassign personnel at its sole discretion. At any time, Client may request that
any such personnel cease performing the Services, and Minnetronix will adhere to
the request, provided the request is reasonable. In the event that such
personnel does cease performance of Services at Client’s request, Client and
Minnetronix will work together in good faith to identify the impact and
resulting responsibility of such action. Minnetronix will provide Client with
prior written notice, when feasible, before removing or replacing any such
personnel that have a material role in performing the Services.

 

9.4.     Location of Work. All work will principally be performed at the
Minnetronix facility.

 

9.5.     Assignment. This Agreement shall be enforceable by, inure to the
benefit of, and shall be binding upon the successors and assigns of the parties
hereto; provided, however, that a party may not assign or transfer its rights
and obligations under this Agreement in whole or in part without the prior
written consent of the other party, except with respect to an assignment or
transfer to any person who succeeds to substantially all of the assets and
business of the assigning party to which this Agreement relates.

 

9.6.     Force Majeure. If performance of this Agreement, or of any obligation
hereunder, is prevented, restricted or interfered with by any act or condition
beyond the reasonable control of the party affected thereby, including fire or
other casualty or accident; strikes or labor disputes; war, terrorist attacks or
other violence; or any law, order, proclamation, regulation, ordinance, demand
or requirement of any governmental or intergovernmental agency or body, the
party so affected shall be excused from such performance to the extent of such
prevention, restriction or interference. If such force majeure prevents or
delays the performance of Minnetronix hereunder, Client and Minnetronix shall
extend the Agreement for a period of time equal to the period of force majeure
suffered by Minnetronix. Notwithstanding the foregoing, Client may terminate a
Statement of Work upon written notice to Minnetronix if an event of force
majeure prevents Minnetronix from performing its obligations under this
Agreement for a period of 30 days.

 

 
13

--------------------------------------------------------------------------------

 

 

9.7.     Arbitration and Dispute Resolution. The parties shall use all
reasonable efforts and negotiate in good faith to resolve any dispute,
controversy, or claim arising out of or in connection with this Agreement. If
the parties are unable, notwithstanding such good faith negotiation, to settle
the matter in controversy, the parties shall submit such unresolved disputes to
binding arbitration in accordance with the then current commercial arbitration
rules of the International Institute for Conflict Prevention and Resolution
(CPR). Any arbitration will take place in Buffalo, New York. The prevailing
party in any such arbitration or in any judicial enforcement thereof shall be
entitled to its reasonable attorneys’ fees and arbitration costs in addition to
any other amount of recovery ordered by such arbitrator or court.

 

9.8.     Taxes. Any prices set forth in the Statements of Work and/or Schedules
are exclusive of any federal, state, or local excise, sales, use or other
applicable taxes. Any such taxes (other than income taxes payable by
Minnetronix) shall be the responsibility of Client.

 

9.9.     Severability. Should any provision of this Agreement be finally
determined to contravene any applicable law or governmental regulation, such
provision shall be automatically terminated and performance thereof by both
parties shall be waived to the extent of such contravention. Should such
provision be considered by either party to be an essential element of this
Agreement, the parties hereto agree to negotiate a new, applicable provision in
good faith.

 

9.10.     Waiver and Discharge. The failure of any party hereto to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of the party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

 

9.11.     Notices. Any notice given under this Agreement shall be in writing and
shall be deemed given on the earliest of the date the same is: (1) personally
delivered, with receipt acknowledged; (2) sent by facsimile, provided the
transmission is confirmed in writing, or (3) actually received after being
mailed by registered or certified mail, postage prepaid, return receipt
requested, or by any overnight delivery service which delivers to the noticed
destination and provides proof of delivery to sender. Notices shall be addressed
to the intended recipient as follows (or at such other address for a party as
shall be specified by like notice):

 

If to Client:

If to Minnetronix:

   

QIG Group, LLC

[Address]

[City/State/ZIP]

Attn: [Contact]

Fax: [Fax#]

Minnetronix, Inc.

1635 Energy Park Drive

St. Paul, MN 55108

Attn: Chief Executive Officer

Fax: (651) 917-4066

 

 
14

--------------------------------------------------------------------------------

 

 

With a copy to:      

Greatbatch Ltd.

10000 Wehrle Drive

Clarence, New York 14031

Attention: General Counsel

Telephone: 716-759-5623

Facsimile: 716-759-5815

 

 

9.12.     Governing Law. This Agreement shall be governed by the laws of the
State of New York without regard to any choice of law provisions thereof.

 

9.13.     Benefit. Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties to this Agreement or their
respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

9.14.     Equitable Relief. Because each party will have access to and become
acquainted with confidential and proprietary information of the other party, the
unauthorized use or disclosure of which could cause irreparable harm and
significant injury which may be difficult to ascertain and for which there is no
adequate remedy at law, each party agrees that the other party will have the
right to seek enforcement of this Agreement by injunction or other equitable
relief in any court of competent jurisdiction, without the necessity of proving
actual damages or posting any bond, in addition to any other rights and remedies
each party may have for the other party’s breach of this Agreement.

 

9.15.     Attorneys’ Fees. In the event of any legal action or proceeding
arising out of or resulting from this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, costs and expenses incurred
in such action.

 

9.16.     Complete Agreement. This Agreement constitutes the entire agreement
between Client and Minnetronix with respect to its subject matter, and
supersedes any and all prior or contemporaneous understandings or agreements,
written or oral, regarding such subject matter. No amendment or modification to
this Agreement shall be binding unless in writing and signed by duly authorized
representatives of both parties. To the extent any terms and conditions of this
Agreement conflict with the terms and conditions of any invoice, Purchase Order
or Purchase Order acknowledgement placed hereunder, the terms and conditions of
this Agreement shall govern and control.

 

9.17.     Interpretive Rules. For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires:
(a) defined terms include the plural as well as the singular (and vice versa)
and the use of any gender shall be deemed to include the other gender; (b)
references to “Articles,” “Sections” and other subdivisions and to “Schedules”
without reference to a document, are to designated Articles, Sections and other
subdivisions of, and to Schedules to, this Agreement; (c) unless otherwise set
forth herein, the use of the term “including” means “including but not limited
to”; and (d) the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision.

 

 
15

--------------------------------------------------------------------------------

 

 

9.18.     Counterparts. This Agreement may be executed by facsimile in multiple
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same instrument.

 

Each party is signing this business agreement on the date stated below that
party’s signature.

 

MINNETRONIX, INC.

 

QIG GROUP, LLC

 

                                    By: /s/ Dirk Smith   By: /s/ Anthony
Borowicz     Name: Dirk Smith     Name: Anthony Borowicz     Title: VP of
Business Development     Title: VP Finance               Date: April 30, 2009  
Date: May 1, 2009  

 

 

16 